Citation Nr: 0019242	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to permanency of a 100 percent rating for 
post-traumatic stress disorder.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to permanency 
of a 100 percent rating for post-traumatic stress disorder 
and basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code .

In May 1999 the Board remanded the case for the purpose of 
providing the veteran with a personal hearing at the RO 
before a Member of the Board.  In the remand, the Board 
identified entitlement to permanency of a 100 percent rating 
for post-traumatic stress disorder as the only issue on 
appeal.  At his October 1999 personal hearing before the 
undersigned, both the permanency and educational assistance 
issues were addressed by the veteran and his representative.  
The Board observes that if the permanency of the veteran's 
total disability due to post-traumatic stress disorder is 
established, the basic eligibility requirements for 
Dependents' Educational Assistance would also be met.  See 38 
C.F.R. § 3.807(a) (1999).  Therefore, the Board concludes 
that the VA Form 9 submitted by the veteran in February 1999, 
in which he argued that his post-traumatic stress disorder is 
permanently and totally disabling, also constitutes a 
substantive appeal with respect to the Dependents' 
Educational Assistance issue.  Accordingly, this issue is 
properly before the Board.




REMAND

As an initial matter, the Board notes that the veteran's 
claim for permanency of a 100 percent rating for post-
traumatic stress disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).

The veteran was most recently examined for his post-traumatic 
stress disorder in May 1998.  Although the examination was 
comprehensive, the VA examiner did not render an opinion 
concerning whether the veteran's post-traumatic stress 
disorder was likely to improve or whether it was reasonably 
certain to continue to be totally disabling throughout the 
life of the veteran.  Moreover, such an opinion was not 
rendered by VA examiners assessing the veteran on earlier 
occasions.  This opinion is necessary in order to properly 
decide the issue of entitlement to permanency of the 100 
percent rating for post-traumatic stress disorder.  38 C.F.R. 
§ 3.340(b) (1999).  

In addition, an August 1994 psychological evaluation report 
states that the veteran was being examined with respect to an 
application for Social Security benefits.  Further 
development should include contacting the Social Security 
Administration (SSA) in order to secure any pertinent SSA 
records that may be available.  

In light of these circumstances, further development of the 
record is warranted before the Board decides the permanency 
issue.  Moreover, since the basic eligibility claim is 
premised on establishing permanency of the total disability 
due to post-traumatic stress disorder, the permanency issue 
must be resolved before the Board decides the basic 
eligibility issue.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for entitlement to permanency of a 100 
percent rating for post-traumatic stress 
disorder.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  
Regardless of the response from the 
veteran, the RO should obtain and 
associate with the claims file all 
medical records from the VA Medical 
Center, in Lexington, Kentucky, 
reflecting psychiatric treatment of the 
veteran since October 1998. 

2.  The RO should request SSA to provide 
a copy of any decision pertaining to its 
award of disability benefits to the 
veteran and a copy of the record upon 
which such a decision was based.

3.  Then, the RO should arrange for the 
veteran to undergo a comprehensive VA 
psychiatric examination to determine the 
current degree of severity of the 
veteran's post-traumatic stress disorder 
and to assess the likelihood of 
improvement in the disorder.  Any 
indicated tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner 
should also provide an opinion as to 
whether the post-traumatic stress 
disorder is sufficient, without regard to 
any other disability, to render the 
veteran unemployable.  In addition, the 
examiner should provide an opinion as to 
whether the impairment from the veteran's 
post-traumatic stress disorder is 
reasonably certain to continue at the 
same level or a greater level throughout 
the veteran's life.  The rationale for 
all opinions expressed should also be 
provided.  The claims folder must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder has been 
reviewed by the examiner.

4.  Then, the RO should ensure that the 
requested development has been completed.  
If the RO determines that the examination 
report is not in compliance with the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
permanency of a 100 percent rating for 
post-traumatic stress disorder and basic 
eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, 
United States Code.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



